DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
1.	The response filed 11/16/2021 has been entered and made off record.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/16/2021 has been entered.

Response to Arguments
3.	Presented arguments have been fully considered, but are held unpersuasive.  Examiner's response to the presented arguments follows below.

Summary of Arguments:
Applicant argues Blumenzwig does not teach “a solid-state light source separate from the endoscope body and the image sensor and configured to be operatively coupled to the endoscope body to transmit light through the illumination channel”
Examiner’s Response:
 and configured to be operatively coupled to the endoscope body to transmit light through the illumination channel”.  Examiner sites Fig. 2 el 72 and Para. 0061 to teach a light source and image sensor circuitry 60 built into the handle 44of the endoscope 18.  Examiner agrees that the light source of Blumenzwig is built in and not separate.  However applicant discloses light source 40 is operatively coupled to endoscope body to transmit light through the illumination channel.  To the examiner having a light source separate but operatively coupled to an endoscope body to transmit light through an illumination channel as opposed to inside the endoscope body is clearly a design choice and does not overcome the current rejection.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blumenzwig et al., [US Pub. No.: 20150099929 A1].
Re. Claim 1, Blumenzwig discloses:
An endoscopic visualization system [Fig.1 el 10, Para 54-56], comprising: an endoscopic subsystem [Fig. 2 el 18, Para 0059] comprising: an endoscope body having an optical channel [0059] and an illumination channel [Fig. 2 el 76, Para 0061]; 
[Fig. 2 el 56, 60, Para 0050,  0059]; 
and a solid-state light source separate from the endoscope body and the image sensor and configured to be  operatively coupled directly to the endoscope body to transmit light through the illumination channel [Fig.2 el 72, Para 0061];
at least one electrical cable extending from the endoscopic subsystem [Fig. 1 el 50, Para 58-60]; 
and a monitor subsystem [Fig. 1 el 16, 0056] comprising: a frame defining an inner compartment [Fig. 2 el 14, Para 0055-0056]; 
a display screen [Fig.1 el 26, Para 0056]; 
and at least one port configured to receive the at least one electrical cable connected to the endoscopic subsystem [Fig. 2 el 50, 64, and 82, Para 0058, 0060 & 0071].

As per claim 1, Blumenzwig does not discloses all the elements of claim 1.  Specifically Blumenzwig does not teach having a separate light source from the endoscope body operatively coupled to transmit light through the illumination channel. However Blumenzwig discloses a light source disposed inside the endoscope’s body use to transmit light through illumination channel. Thus, the sole difference between the Blumenzwig and the claimed subject matter is that the light source is separate from the endoscopes body until is it time transmit light through and illumination channel.  This element is interpreted as being and design choice and does not distinguish the claimed invention from the cited reference Blumenzwig.
 
Re. Claim 2, Blumenzwig discloses:
[Fig. 2, (92) and par. 60-61 Claim 3: D1, para 0070-0071].

Re. Claim 3, Blumenzwig discloses:
wherein the brightness of the solid-state light source is dynamically controlled according to the light source driving signal [0070-0071].

Re. Claim 4, Blumenzwig discloses:
a light source driver disposed within the inner compartment of the monitor subsystem and configured to generate the light source driving signal [Fig. 2, (84) and (92) and para. 70-71]

Re. Claim 5, Blumenzwig discloses:
wherein the light source driver comprises a constant current driver [para 77].

Re. Claim 7, Blumenzwig discloses:
wherein the at least one cable comprises a first cable for carrying the driving signal, the first cable being received at a first port of the at least one port, and a second cable, the second cable being received at a second port of the at least one port [Fig. 2, (50), (64) and (82) and par. 59-61 and 70-71].

Re. Claim 8, Blumenzwig discloses:
wherein the second cable is operatively connected to receive from the image sensor an image signal [Fig. 2 64, Para 0060].

Re. Claim 9, Blumenzwig discloses:
wherein the monitor subsystem further comprises a controller disposed within the inner compartment of the monitor subsystem, configured to receive the image signal and to process the image signal [Fig. 2, (84) and (88) and par. 70].

Re. Claim 10, Blumenzwig discloses:
wherein the display screen is configured to display an image according to the processed image signal [0070].

Re. Claim 11, This claim is interpreted and rejected for the same reason set forth in claim 1.
fig. 2, (82), (84) and (92) and par. 70-71, see point 2.1
Re. Claim 12, Blumenzwig discloses:
wherein the light source is powered and its brightness dynamically controlled by the light source driving signal [Fig. 2, (92) and Para. 60-61 and 70-71].

Re. Claim 13, Blumenzwig discloses:
wherein the at least one cable comprises a first cable for carrying the driving signal, the first cable being received at a first port of the at least one port, and a second cable, the second cable being received at a second port of the at least one port [Fig. 2, (50), (64) and (82) and par. 59-61 and 70-71].

Re. Claim 14, Blumenzwig discloses:
[Fig. 2 64, Para 0060].

Re. Claim 15, Blumenzwig discloses:
wherein the monitor subsystem further comprises a controller disposed within the inner compartment of the monitor subsystem, configured to receive the image signal and to process the image signal [FIG. 2, CCU module 14 comprises a local controller 84, CCU circuitry 88, and a DC current source block 92 |Fig. 2 el 84, 88, 0070].

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenzwig in view of Hoffman et al., [US Pub. No.: 2010/0228089 A1].
Re. Claim 6, Blumenzwig does not distinctly disclose:
wherein the light source driver comprises a buck converter.
However in the same field of endeavor Hoffman discloses: 
wherein the light source driver comprises a buck converter [The large output capacitance 310 is used at the buck converter output to conduct inductor AC current ripple, ensuring constant voltage, with very small voltage ripple, at the buck converter output to the laser diode 302 |Para 0008].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Blumenzwig with Hoffman to driving a solid state laser [0002].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488